EDWARD R. BECKER, Circuit Judge,
concurring.
I join the majority opinion so far as it goes. Plaintiff contends in part that, when *382she filed her complaint in the Eastern District of Pennsylvania, she had no way of anticipating this Court’s holding in Ross v. Johns-Manville Corp., 766 F.2d 823 (3d Cir.1985), and that this surprise makes it in the interest of justice to transfer her case to New Jersey. The majority has,rejected this contention by showing that plaintiff has no right to claim surprise. I agree with its result and reasoning on that issue.
In my view, however the majority does not deal adequately with Deleski’s contentions (1) that transfer was proper here because the transferee forum would have applied New Jersey law to the dispute; (2) that under that law the suit would not have been time-barred, and (3) that transfer was therefore in the interest of justice. I think we must answer that argument as plaintiff has made it.
In Van Dusen v. Barrack, 376 U.S. 612, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964), the Supreme Court held that if a defendant’s motion to transfer is granted, the substantive law governing the dispute must remain the law which would have been applied by the transferor forum. The Court’s holding was expressly limited to defendants’ transfer motions, and explicitly reserved the issue whether transferor or transferee law should apply on grant of plaintiff’s § 1404 motion. Id.
Plaintiff has put her case to us as an opportunity to answer the question reserved by the Supreme Court in Van Du-sen.1 Deleski concedes that if her suit is litigated in Pennsylvania it is governed and barred by the Pennsylvania statute of limitations. She argues, however, that on a plaintiff’s motion it is in the “interest of justice” to transfer a suit to a district where it might have been brought if that transfer will permit a merits disposition. Deleski asserts that if this case is transferred to the District of New Jersey a merits disposition will be permitted because the law governing the dispute after the transfer should be the law of the transferee, as opposed to the transferor, forum, and because that law is more helpful to her on the statute of limitations question.
Like the majority, I do not reach the issue as reserved by the Supreme Court in Van Dusen and as stated for us here by Deleski. Because I think we must, I would go further than the majority. I would hold that an opportunity for either party to circumvent unfavorable law in the transferor state does not make transfer “in the interest of justice” for purposes of § 1404. I reject plaintiff’s argument, therefore, because I believe that, as the term is used in § 1404(a), the “interest of justice” cannot be understood to include any impact on the law governing the case. The majority recognizes that “the core question” on this appeal is “whether or not transfer of this case to the District of New Jersey would be in the ‘interest of justice.’ ” Majority op. at 381 n. 5. It concludes, however, that that question can be answered simply by observing that this lawsuit is time-barred under Pennsylvania law, and that Deleski should have known as much when she filed the complaint. As noted above, however, appellant is well aware that her complaint is barred under this court’s opinion in Ross: her argument is not based on surprise but on the desireability of avoiding time bars if that can be done. To say that Deleski should have known about the time bar when her complaint was filed therefore does not answer the question whether it is in the interest of justice to avoid the bar if possible.
While Van Dusen decided only what law should be applied on defendant’s § 1404 motion, much of the Court’s reasoning was not restricted to defendants’ requests for transfer. Speaking generally about the choice of law after a change of venue, the Court instructed:
*383certainly does not justify the rather startling conclusion that one might “get a change of law as a bonus for a change of venue.” [quoting Justice Jackson, dissenting, in Wells v. Simonds Abrasive Co., 345 U.S. 514, 522 [73 S.Ct. 856, 860, 97 L.Ed. 1211] (1953) ]. Indeed, an interpretation accepting such a rule would go far to frustrate the remedial purposes of § 1404(a). If a change of law were in the offing, the parties might well regard the section primarily as a forum-shopping instrument.
376 U.S. at 635-36, 84 S.Ct. at 818-19 (footnotes omitted). On the basis of this argument and another, which pertained only to transfer motions made by defendants, the Court concluded:
We believe, therefore, that both the history and purposes of § 1404(a) indicate that it should be regarded as a federal judicial housekeeping measure, dealing with the placement of litigation in the federal courts and generally intended, on the basis of convenience and fairness, simply to authorize a change of courtrooms.
Id. at 636, 84 S.Ct. at 819. This conclusion is not limited to defendants’ transfer motions. For instance, the Court speaks generally about the danger that “parties” will regard § 1404(a) “as a forum-shopping instrument.” Similarly, the Court’s reliance on the provision’s legislative history — and the conclusion the Court draws from that history — are applicable to transfer motions brought by any party. Yet if forum-shopping is forbidden as to all parties, and if § 1404 is a judicial housekeeping measure with respect to all parties, then a change in the law governing the case must always be deemed irrelevant for purposes of a § 1404(a) motion to transfer. This should be true regardless of which party makes the motion.
While not dispositive, I note as well that the statute’s language also suggests that it is intended to authorize courts to eliminate only those obstacles to merits dispositions which arise from the inconvenient locale. The statute provides that transfer may be ordered “for the convenience of the parties and witnesses, in the interest of justice.” The fact that a comma follows “witnesses,” rather than a conjunction, suggests that the “interest of justice” with which the statute is concerned is that “interest” related to “the convenience of the parties and witnesses.” If the statute had allowed courts to transfer “for the convenience of the parties and witnesses or in the interest of justice,” plaintiff might have a stronger case.
An additional reason for believing that the “interest of justice” does not embrace the effect of a transfer on governing law is that there is no practical or accurate way to assess the impact on “justice” of such a change. To make such an assessment would require a federal court to decide which of two states’ laws is more “just.” Absent a clear instruction in the statute or its legislative history, I am unwilling to believe that Congress posed that question to us when it passed § 1404.
Here, for example, the plaintiff has argued that it is in the interest of justice to enable her to avoid a statute of limitations. Some consider time bars annoying technicalities, and it is upon this approach that plaintiff has built her argument before this Court. But time bars are as much laws— the results of important policy choices by states — as any other kind of state statute, and a federal court has no reason or right to prefer New Jersey’s decision on time bars to Pennsylvania’s.2 Moreover, every change of law which benefits one party must necessarily harm his adversary: why is it in the interest of justice to enable a plaintiff to get what for him is better law, rather than a defendant?
Moreover, what about other changes in law aside from the particular change in the *384statute of limitations which is motivating the plaintiff? If we consider the impact on justice of changes in plaintiff’s favor, must we not also consider the impact on justice of other changes, whether they help or hurt plaintiff or defendant? And if we do assess the impact on justice of these changes, by what standard should we measure it?
As I am sure is obvious, I think the only way to deal with this question is to hold that changes in the law governing the dispute will not be understood to have an impact on “justice” for purposes of a § 1404(a) motion. For purposes of § 1404(a) each state’s law must be deemed equally “just.”
Finally, plaintiff seeks to avoid the inquiry into which state’s law is more “just” by pointing out that, since she could have filed her complaint in New Jersey in the first place, adoption of the rule she seeks will only give her what she would otherwise have been entitled to. Plaintiff is correct that, given Erie and Klaxon, her freedom to chose a forum is, in part, a freedom to decide which state’s law will govern her case. She is wrong, however, in arguing that because she has that choice at the outset of the case she may still make it — for a second time — after the complaint is filed.
Plaintiff’s error is that she ignores the fact that transfer is authorized here only under the terms of § 1404(a). That section permits a court to order transfer if it is in the “interest of justice.” Here plaintiff has contended that the change is in the interest of justice because it will bring her under a more favorable statute of limitations. We could accept that argument only if we decided that it was “just” for plaintiff to be so governed. Saying that she could have chosen to be so governed if she had filed her complaint in New Jersey does not answer the question whether we should order her case to be transferred so she can be so governed now.
I note in this regard that plaintiff’s argument would entitle her not only to this change of forum, but perhaps to a second, third, or ninth change. The prospect of a defendant being dragged to several different fora while a plaintiff searches for the most hospitable law is singularly unattractive. As with the inquiry into the relative “justice” of different state’s laws, I am unwilling to believe that Congress created such an entitlement when it passed § 1404.
For these reasons I would hold that changes in substantive law cannot be a basis for a motion to transfer under § 1404(a). On that ground I would affirm the district court’s refusal to transfer this case, as well as the dismissal which must follow if the case is governed by the Pennsylvania statute of limitations.

. A number of courts have addressed the question reserved by the Supreme Court. Most have held that the substantive law of the transferor forum should apply. See, e.g., Gonzalez v. Volvo of America, 734 F.2d 1221 (7th Cir.1984); Roofing Sheet Metal Services, Inc. v. La Quinta Motor Inns, 689 F.2d 982 (11th Cir.1982); Martin v. Stokes, 623 F.2d 469 (6th Cir.1980). But see O’Brien v. Lake Geneva Sugar Shack, Inc., 585 F.Supp. 273 (N.D.Ill.1984), and 15 Charles Allen Wright, et al. Federal Practice and Procedure § 3846 at 367 (2d ed. 1986), which advocate the contrary rule.


. A desire to circumvent procedural technicalities must be distinguished from a desire to escape unfavorable, and perhaps seemingly arbitrary, governing law. In Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467, 82 S.Ct. 913, 916, 8 L.Ed.2d 39 (1962), for example, the Court distinguished "time-consuming and justice-defeating technicalities,” which it is good to circumvent, from statutes of limitations, about which plaintiffs must be diligent.